IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES E. BRUBAKER,                       : No. 35 MAL 2019
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
SUSAN M. BRUBAKER,                       :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of July, 2019, the Petition for Allowance of Appeal is

DENIED.